ORDER

PER CURIAM.
Appellant, Lacey Turner, appeals from a jury verdict entered in the Circuit Court of the County of St. Louis, finding him guilty of murder in the second degree, RSMo § 565.-021 (1986), and armed criminal action, RSMo § 571.015 (1986). We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 84.16(b) and 30.25(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.